Citation Nr: 1640222	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as a result of herbicide exposure.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In May 2014 the Board remanded this matter to the Agency of Original Jurisdiction for further development.


REMAND

The Board finds that the development actions required in the Board's May 2014 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a duty to ensure compliance with the terms of the remand.  Accordingly, the specified development must be conducted prior to adjudication.

In the May 2014 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of any current skin disability and to provide an opinion regarding etiology.  The Board also remanded for a VA examination and opinion on the etiology of any bilateral foot disability.  The VA examination and opinions were requested to be provided after all service, VA, and private medical records of the Veteran had been obtained.  Regretfully, the VA examination for a bilateral foot disability was performed and the opinion provided on July 26, 2014, and a second opinion provided on December 17, 2014, before all of the requested records were obtained and associated with the record.  In particular, a VA medical record dated December 30, 2014, was received on January 15, 2015.  Additionally, the VA examination and opinions do not address the ambulatory assistive devices used by the Veteran, which are shown in the August 26, 2014, VA medical record when the Veteran had experienced a fall and had gone to the emergency room.

The VA examination and opinion for a skin disability was provided on August 11, 2014, before the requested records were obtained and associated with the record.  In particular, a January 5, 2015, VA medical record, was received on January 15, 2015. 

Further, the Danville, Illinois VA Medical Center medical records prior to August 1980 have not been obtained.  At the May 2014 hearing, the Veteran testified that he had sought treatment for a bilateral foot disability since 1975, which was documented in the Danville medical records.  Additionally, in a December 1, 2014, VA report of general information, the Veteran is recorded as reporting that he transported his complete medical records from Peoria/Danville for the dates from the 1970s through the early 1980s.  It appears that those requested VA medical records may remain at the Danville, Illinois VA Medical Center and must be requested pursuant to the VA's duty to assist.

Therefore, the VA examiners were not able to perform a comprehensive examination and provide opinions based upon a complete factual background.  Accordingly, the VA opinions are based on an incomplete factual background.

When VA provides an examination, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that the Veteran has not been provided adequate VA examinations and opinions that accurately consider all the evidence of record, and the Board must remand for additional examinations and opinions.

As there has not been substantial compliance with the directives of the prior remand, an additional remand to comply with those directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, including those from the Danville, Illinois VA Medical Center since July 1975, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with the appropriate specialist medical doctor for the purpose of ascertaining the nature and etiology of any skin disability.  The examiner must review the claims file and this remand, and should note that review in the report, including review of service records, and VA and private medical records, including treatment in service in February 1969 for a face rash.  Any appropriate tests should be conducted.  The examiner should consider the Veteran's and other lay statements regarding onset, inservice injury and occurrence, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any skin disability had its onset in or was caused by active service or by any incident during or related to service, to include as a result of herbicide exposure during service.

3. Then, schedule the Veteran for a VA examination with the appropriate specialist medical doctor for the purpose of ascertaining the nature and etiology of any bilateral foot disability.  The examiner must review the claims file  and this remand, and should note that review in the report, including review of service records, and VA and private medical records, including treatment in service in February 1969 for foot problems.  Any appropriate tests should be conducted.  The examiner should consider the Veteran's and other lay statements regarding onset, inservice injury and occurrence, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any bilateral foot disability had its onset in or was caused by active service or by any incident during or related to service 

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

